Exhibit 10.1
 

 


CERTIFICATE OF AMENDMENT
OF
ESSEX PROPERTY TRUST, INC.
2004 Non-Employee Director Option Program


February 26, 2008


The undersigned, Michael T. Dance, hereby certifies that:


1. He is the duly elected and acting Executive Vice President, Chief Financial
Officer and Assistant Secretary of Essex Property Trust, Inc., a Maryland
corporation (the “Company”).


2. Effective February 26, 2008, Section 3.01 of the Company’s 2004 Non-Employee
Director Option Program is amended in its entirety to read as follows:


“3.01                      Date of Grant and Number of Shares


A Non-Qualified Stock Option to purchase 4,000 shares of Common Stock shall be
granted (the “Initial Grant”) to each Non-Employee Director, such Initial Grant
to be made to Non-Employee Directors elected or appointed to the Board after the
adoption of the Plan upon the date each such Non-Employee Director first becomes
a Non-Employee Director.  In addition, immediately following each annual meeting
of the Company’s stockholders commencing with the annual meeting of the
Company’s stockholders in 2004, each Non-Employee Director who continues as a
Non-Employee Director following such annual meeting shall be granted a
Non-Qualified Stock Option to purchase 2,500 shares of Common Stock (a
“Subsequent Grant”); provided that no Subsequent Grant shall be made to any
Non-Employee Director who has not served as a director of the Company, as of the
time of such annual meeting, for at least eleven (11) months, and provided
further that, with respect to any Non-Employee Director who under the Company’s
2007 Outperformance Plan Award Agreement (the “2007 OPP Agreement”) was granted
Award LTIP Units (as defined in the 2007 OPP Agreement), such Non-Employee
Director shall not receive Subsequent Grants during the period commencing on the
initial grant of the Award LTIP Units and ending on the end of the calendar year
in which the Award LTIP Units vest.  Each such Subsequent Grant shall be made on
the date of the annual stockholders’ meeting in question.”


[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the undersigned has set his hand hereunto as of the date
first written above.






    
                                /S/ Michael T. Dance
                                Name:  Michael T. Dance
Title:  Executive Vice President, Chief Financial Officer and Assistant
Secretary



